In concurring, I desire to say that I favor overruling appellant's first group of exceptions on the ground that they are not properly before *Page 210 
us for consideration. The defendant did not object to the admission of the testimony when offered, and no good reason appears why its failure to do so should be waived by this Court. On the question of punitive damages, there was ample testimony, as pointed out in the opinion, to take the case to the jury. The sufficiency of the evidence was a matter entirely for them.